Citation Nr: 1813163	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disability, including idiopathic pulmonary fibrosis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1963 to January 1965 and from February 1965 to July 1982. The Veteran served in the Republic of Vietnam and was awarded the Purple Heart and the Vietnamese Cross of Gallantry with Palm.

This matter came before the Board of Veterans Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veteran's Law Judge during a September 2017 Video Conference hearing. The transcript of the hearing is of record.

In October 2017, the Board remanded this matter for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

A VA examination was provided in November 2017.  The October 2017 directives requested an opinion as to whether any diagnosed lung disability was related to service, including exposure to herbicides.  Exposure to herbicides was conceded as the Veteran served in the Republic of Vietnam.  The November 2017 examiner found that the Veteran's diagnosed lung disabilities of idiopathic pulmonary fibrosis and eosinophilic pneumonia were not caused by the Veteran's presumptive exposure to herbicides.  As a rationale, the examiner cited a September 2016 statement that VA has determined that presumption of service condition based on exposure to herbicides used in Vietnam is only warranted for a listed group of disabilities.  The examiner then stated that scientific and medical evidence does not support the conclusion that the Veteran's idiopathic pulmonary fibrosis is associated with herbicide exposure and noted that the disability is not one of the diseases that the VA recognizes as associated with exposure to herbicide agents.  The same rationale is offered with regard to eosinophilic pneumonia.

This rationale essentially is based entirely on the fact that none of the Veteran's respiratory disabilities are entitled to presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309 (e) (2016).  The United States Court of Appeals for Veterans Claims has held, in the context of an opinion considering the issue of herbicide agent exposure, that "a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face."  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the opinion on direct service connection with respect to the issue of herbicide agents is inadequate, and on remand a new opinion with respect to the issue of herbicide agents is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current lung disability was caused by or related to the Veteran's presumed in-service exposure to herbicide agents.  In this regard, the examiner is advised that the fact that a VA presumption has not been established for a particular disorder is not dispositive of the issue of nexus and consideration must still be given to the exposure.

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




